TEXTO
de las Reglas enmendatorias de las 193, 216 (b), 216 (j) y 217 de las de Procedimiento Criminal vigentes, adoptadas por el Tribunal Supremo de Puerto Rico en 24 de octubre de 1968, según resolución de esa fecha de dicho Tribunal.

Regla 193. Apelación al Tribunal Supremo

Las sentencias finales dictadas en casos criminales origi-nados en el Tribunal Superior y en juicios de novo ante el Tribunal Superior, podrán ser apeladas por el acusado en la forma prescrita por estas Reglas. En estos casos el acusado podrá establecer una apelación para ante el Tribunal Supremo, excepto en los casos de convicción por alegación de culpabilidad, en los cuales procederá únicamente un recurso de certiorari, a ser librado por el Tribunal Supremo a su discreción. La solicitud de certiorari deberá presentarse den-tro de los treinta días siguientes a la fecha en que la sentencia fue dictada.

Regla 216. Apelacixmes para ante el Tribunal Superior

(a) .
(b) Procedimientos para formalizar la apelación. La ape-lación se formalizará presentando un escrito de apelación o una solicitud de juicio de novo en la secretaría de la Sala del Tribunal de Distrito en que se celebró el juicio, previa notificación del mismo al ministerio público o al fiscal privado, si lo hubiere, dentro del término de cinco días, contados a partir de la fecha en que la sentencia condenatoria fuere dictada. Cuando el acusado apelante se encontrare recluido *856en una institución penal y apelare por su propio derecho, el recurso de apelación se formalizará de acuerdo con lo prescrito en la Regla 195.
(c).
(d).
(e).
(f).
(g) .
(h).
(i).• .
(j) Reconsideración. En los casos en que se apele una sentencia sin haberse acogido el acusado al procedimiento de juicio de novo, el Tribunal Superior podrá confirmar, mo-dificar, revocar la sentencia apelada, devolver el caso para ulteriores procedimientos, ordenar que el juez de distrito prepare una relación del caso más completa, de modo que refleje adecuadamente lo ocurrido durante el juicio o, cuando procediere, dictar la sentencia que debió haber dictado el Tribunal de Distrito.
Cualquier parte perjudicada por una sentencia dictada en cualquier procedimiento de apelación podrá, dentro del término improrrogable de quince días desde la fecha del archivo en autos de la notificación de la sentencia, radicar en la Sala del Tribunal Superior que la hubiere dictado una moción interesando la reconsideración de la sentencia, ha-ciendo constar en ella los fundamentos de su solicitud.
Treinta días después de archivada en autos la constancia de la notificación de la sentencia dictada en apelación o de la resolución de una moción de reconsideración, en aquellos casos en que el acusado no se hubiere acogido al procedi-miento de juicio de novo, el secretario devolverá a la Sala del Tribunal de Distrito de donde procediere el caso, el expe-diente original del mismo con copia certificada de la sentencia dictada en apelación. Recibidos estos documentos en el Tri*857bunal de Distrito, se llevará a efecto en dicho tribunal toda la tramitación ulterior para la ejecución de la sentencia.

Regla 217. Revisión de sentencia dictada en apelación; Tér-mino

Excepto en el caso de juicio de novo, la sentencia dictada en apelación por el Tribunal Superior podrá ser revisada por el Tribunal Supremo mediante certiorari a ser librado a su discreción, y de ningún otro modo. La solicitud de certiorari deberá presentarse dentro de los treinta días del archivo en autos de la notificación de la sentencia o de la resolución de una moción de reconsideración en la forma dispuesta en la Regla 216.